Stan J.H. Lee, CPA 2160 North Central Rd Suite 203 tFort Lee tNJ 07024 P.O. Box 436402t San Ysidrot CA 92143-9402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants,consents to the inclusion of our report of June 5, 2010, on the audited financial statements ofAdvanced Credit Technologies, Incas of December 31, 2009 and 2008 and for fiscal year and for the period from February 25, 2008 ( its inception) to December 31, 2008 then ended in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA June 5, 2010
